*340MEMORANDUM!
BY THE COURT
Just compensation in the amount of $1,691.27 has been awarded plaintiff for the land taken under the act of May 16, 1918, 40 Stat. 551, and the Executive order of June 18, 1918. On March 1,1919, the President of the United States, acting through the Secretary of Labor, determined that the fair and reasonable market value of the land taken was $1,218, which amount plaintiff declined to accept. Under the provisions of the statute cited plaintiff could have accepted 75 per centum of the amount offered, approximately $900.00, with the right to sue the United States, under said act, for the recovery of such additional sum as added to such 75 per centum might be found to be just compensation for the land taken. This the plaintiff failed to do. This court is without authority to allow .interest on 75 per centum of the award from the date of the award, March 1, 1919, to the date of judgment. In Luckenbach, Steamship Company v. United States, 272 U. S. 533, 542, it is said:
“ We think such postponement as has occurred in the actual payment of the compensation is attributable entirely to claimant, and therefore that an allowance of interest to the time of payment is not ,in this case made essential * *
Interest has been allowed on the amount determined as just compensation, $1,691.27, from the date of taking, September 25,1918, to March 1,1919 (date of award), and thereafter on $777.77 to the date of judgment, the latter amount *341representing the difference between the just compensation, $1,691.27, and 75 per centum of the original offer, $913.50, on which, as already stated, interest is not allowable.
Judgment will accordingly be awarded in the sum of $2,159.25, together with interest on $777.77 from date of judgment until paid. It is so ordered.